Citation Nr: 1456108	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss, currently rated as zero percent disabling.

2.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and July 2012 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned a noncompensable rating for bilateral hearing loss and continued the Veteran's rating for PTSD as 30 percent disabling, respectively.

In September 2014, the Veteran testified at a hearing via videoconference before the undersigned.  A transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2014 hearing the Veteran and his spouse testified that his hearing loss disability had worsened since his most recent VA examination in December 2013.  See Hearing Transcript, pp. 6-7.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also testified that at his most recent VA PTSD examination, the examiner did not give him an opportunity to relay all of his symptoms related to PTSD.  See Hearing Transcript, p. 9.  He reported symptoms that were not recorded in the examination report.  Another VA examination is needed in order to properly asses the current severity of the Veteran's disability.  Once VA undertakes the effort to provide an examination it must provide an adequate one or.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (overruled on other grounds).

The Veteran testified that he receives regular mental health treatment from Singing River Services (approximately every 2-3 months).  See Hearing Transcript, p. 17.  The most recent documents associated with the claims file are dated through July 2014.  An attempt must be made to obtain any more recent treatment records from Singing River Services.  VA has a duty to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

The record also indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  See Singing River Services Treatment Record, dated July 15, 2014.  SSA records are not part of the claims file, but VA has a duty to obtain these records.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to provide current authorization to VA to obtain all records of mental health treatment from Singing River Services, dated from July 2014.

If the Veteran fails to provide necessary releases, tell him he can obtain and submit the records herself.
	
2.  Request all documents pertaining to any adjudication of SSA disability benefits regarding the Veteran.  

Efforts to obtain the SSA records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

3.  If the request for any records is not successful, inform the Veteran; tell him what efforts were made to obtain the records and what actions will be taken with regard to his

4.  Schedule the Veteran for a VA examination to assess the current severity of his bilateral hearing loss disability.  The claims file must be made available to the examiner.  

The examiner must record the effects of the hearing loss disability on daily activities.  

5.  After obtaining all available records, schedule the Veteran for a VA examination to assess the current severity of his PTSD disability.  The claims file must be made available to the examiner.  

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




